Case: 11-11894   Date Filed: 05/29/2013   Page: 1 of 3


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                      Nos. 11-11894 & 11-12173
                     ________________________

                 D.C. Docket No. 1:10-cv-22175-CMA


LAWRENCE MEADOWS,

                                                    Plaintiff - Appellant,

versus

AMERICAN AIRLINES, INC.,
A foreign corporation,
AMERICAN AIRLINES, INC. PILOT
RETIREMENT BENEFIT PROGRAM,
ERISA benefit plan, et al.,

                                                    Defendants - Appellees.

                     ________________________

              Appeals from the United States District Court
                  for the Southern District of Florida
                     ________________________

                            (May 29, 2013)
                Case: 11-11894      Date Filed: 05/29/2013      Page: 2 of 3


Before BARKETT and MARCUS, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:

       Lawrence Meadows appeals two of the district court’s orders in this case.

First, he challenges the district court’s order granting summary judgment in favor

of Appellees American Airlines, Inc., its Pilot Retirement Benefit Program, and its

Pension Benefits Administration Committee. Second, he seeks reversal of the

district court’s order denying his motion to alter judgment. Because we find no

error in the first order, we have no reason to consider Meadows’ appeal of the

second.

       Meadows received disability benefits through American Airlines’ Pilot

Retirement Benefit Program (the “Plan”) until December 26, 2007, when they were

terminated by the company. One of the provisions governing eligibility to receive

benefits under the Plan states that “[a] Member’s Disability will be considered to

cease to exist if . . . verification of such Disability can no longer be established.”

For all of the reasons articulated in the district court’s thorough and well-reasoned

order, we find that Appellee’s termination of Meadows’ benefits was not arbitrary

and capricious when Meadows failed to provide the Plan administrators with

sufficient evidence to establish that his condition had been properly diagnosed and

treated.

*
 Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle District
of Florida, sitting by designation.
                                              2
     Case: 11-11894   Date Filed: 05/29/2013   Page: 3 of 3


AFFIRMED.




                              3